Citation Nr: 0311248	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-11 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for tendonitis of the right 
thumb and wrist.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1990.

In June 2001 the Board of Veterans' Appeals (the Board) 
remanded the issues of entitlement to service connection for 
bilateral hearing loss, bilateral varicose veins of the lower 
extremities, and tendonitis of the right thumb and wrist to 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) for additional development.  A 
January 2003 rating decision granted entitlement to service 
connection for bilateral hearing loss, zero percent 
disabling, and for varicose veins, 30 percent disabling; the 
evaluations were effective December 9, 1997.  Since the 
issues of entitlement to service connection for bilateral 
hearing loss and for bilateral varicose veins have been 
granted, they are no longer part of the veteran's appeal.  
The case is again before the Board for adjudication.


REMAND

In its June 2001 remand, the Board noted that the Veterans 
Claims Assistance Act of 2000 (VCAA) had been signed into law 
during the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
imposes obligations on VA when adjudicating veterans' claims.  
In particular, VA must inform the claimant of information 
"that is necessary to substantiate the claim" for benefits 
(codified as amended at 38 U.S.C.A. § 5103).  The VCAA also 
sets out in detail the agency's "duty to assist" a claimant 
in the development of claims for VA benefits.  The new 
§ 5103A provides, in part, that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 U.S.C.A. § 5301A(a)(1) (West 2002).  VA must 
also provide certain notices when in receipt of a complete or 
substantially complete application.  38 U.S.C.A. § 5103(a) 
(West 2002).  The amended "duty to notify" requires VA to 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by the Secretary on behalf 
of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The June 2001 Board remand directed the RO to follow any 
applicable regulations and directives implementing the 
provisions of the VCAA as to notice and development of the 
claims and, if subsequent review and readjudication of the 
claims did not resolve the claims, the RO was to issue a 
Supplemental Statement of the Case that included notice of 
the veteran's appellate rights.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

In the veteran's case, the RO has not complied with the duty 
to notify under the VCAA.  That is, there is no notice to the 
veteran of the division of responsibilities between the 
veteran and VA in obtaining evidence necessary to 
substantiate his claim.  See Quartuccio, supra.  
Additionally, the January 2003 Supplemental Statement of the 
Case does not include the pertinent law enacted by the VCAA.  
Because the RO has not fulfilled its obligations under the 
VCAA, it would potentially be prejudicial to the veteran if 
the Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the VCAA is 
completed.  In accordance with the 
provisions of VCAA and Quartuccio v. 
Principi, 16 Vet.App. 183 (2002), the RO 
must send the veteran and his 
representative a letter notifying them of 
any information and medical or lay 
evidence, not previously provided to VA, 
that is necessary to substantiate the 
claims.  The letter must also include an 
explanation of what portion of the 
information and evidence, if any, is to 
be provided by the veteran, and what 
portion, if any, VA will attempt to 
obtain on his behalf.  With regard to any 
information and evidence that is to be 
provided by the veteran, the RO should 
notify the veteran and his representative 
that, if such information or evidence is 
not received by VA within one year of the 
date of the notification letter, no 
benefit may be paid or furnished by 
reason of the veteran's application.  

2.  After the above action have been 
completed, if circumstances warrant, the 
RO should readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and they 
should be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


